DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 4/21/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenninger et al (U.S. Pub #2014/0009039).
With respect to claim 1, Jenninger teaches an actuator assembly (Paragraph 5, 30, and 42) comprising: 
a primary electrode; 
a secondary electrode overlapping at least a portion of the primary electrode (Figs. 1-2, electrodes undepicted; Paragraph 28-30 and 38, electrodes are formed on the outer surfaces of portions 1 and 2); and 
an electroactive polymer layer (Figs. 1-2, portions 1-3; Paragraph 47) disposed between the primary electrode and the secondary electrode, wherein the electroactive polymer layer comprises a non-vertical sidewall (Fig. 1-2, portions 3) with respect to a major surface of at least one of the electrodes.  
With respect to claim 3, Jenninger teaches that the electroactive polymer layer comprises at least one pair of opposing non-vertical sidewalls (Figs. 1-2, portions 3).  
With respect to claim 4, Jenninger teaches that the electroactive polymer layer comprises a plurality of non-vertical sidewalls (Figs. 1-2, portions 3).  
With respect to claim 5, Jenninger teaches that the electroactive polymer layer comprises a plurality of ribs or pillars (Figs. 1-2, portions 3).  
With respect to claim 6, Jenninger teaches that the ribs or pillars are non- axisymmetric (Figs. 1-2, portions 3).  
With respect to claim 9, Jenninger teaches that the electroactive polymer layer comprises a first width (Fig. 1-2, d2) adjacent to the primary electrode, a second width (Fig. 1-2, d2) adjacent to the secondary electrode, and 
an intermediate width between the primary width and the secondary width, the intermediate width being greater than the primary width and greater than the secondary width (Fig. 1-2, a greater width than d1/d2 is created at the junction of portion 3 with portion ½).  
With respect to claim 10, Jenninger teaches that the non-vertical sidewall comprises a non-planar region (Figs. 1-2, connecting region between portion 3 and portion 1 or 2).  
With respect to claim 11, Jenninger teaches that the non-vertical sidewall comprises a concave region (Figs. 1-2, connecting region between portion 3 and portion 1 or 2).  
With respect to claim 14, Jenninger teaches an actuator assembly (Paragraph 5, 30, and 42) comprising: 
a structured electroactive polymer layer (Figs. 1-2, portions 1-3; Paragraph 47) disposed between a primary electrode and a secondary electrode (Figs. 1-2, electrodes undepicted; Paragraph 28-30 and 38, electrodes are formed on the outer surfaces of portions 1 and 2), 
the structured electroactive polymer layer comprising a non-axisymmetric shape with respect to an axis oriented substantially orthogonal to a major surface of the primary electrode (Fig. 1-2, non-axisymmetric structure created by non-vertical portions 3).  
With respect to claim 15, Jenninger teaches that the structured electroactive polymer layer comprises an undercut region (Fig. 1-2, undercut formed by non-vertical portions 3).

Claims 1, 2, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (U.S. Pub #2018/0120942).
With respect to claim 1, Lee teaches an actuator assembly (Paragraph 44; Fig. 4, vibrating element 300) comprising: 
a primary electrode (Fig. 4, 310); 
a secondary electrode overlapping at least a portion of the primary electrode (Fig. 4, 330); and 
an electroactive polymer layer (Fig. 4, 320; Paragraph 44) disposed between the primary electrode and the secondary electrode, wherein the electroactive polymer layer comprises a non-vertical sidewall (Fig. 4, 321) with respect to a major surface of at least one of the electrodes.  
With respect to claim 2, Lee the electroactive polymer layer is at least approximately 90% dense (Fig. 4, layer 320 is a solid material without voids or cavities; hence the density approaches 100%).  
With respect to claim 12, Lee teaches the non-vertical sidewall comprises a convex region (Fig.4, convex portion at joining edge of 321 and 323).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Jenninger, in view of Jenninger et al (U.S. Pub #2011/0309716).
With respect to claim 13, Jenninger does not teach an adhesive polymer layer disposed between the electroactive polymer layer and at least one of the primary electrode and the secondary electrode.  
Jenninger2011 teaches an adhesive polymer layer (Paragraph 41) disposed between an electroactive polymer layer (Fig. 3b, 1) and an electrode (Fig. 3b, 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an adhesive polymer layer disposed between the electroactive polymer layer and at least one of the primary electrode and the secondary electrode of Jenninger2014 as taught by Jenninger2011 in order to achieve the predictable result of attaching the electrode to the electrode active polymer layer. 

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826